MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                            Jun 12 2020, 5:41 am

      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      APPELLANT, PRO SE                                        ATTORNEY FOR APPELLEE
      William H. Ellis, Sr.                                    J.T. Whitehead
      Michigan City, Indiana                                   Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      William Harvey Ellis, Sr.,                               June 12, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-2349
              v.                                               Appeal from the Allen Superior
                                                               Court
      State of Indiana,                                        The Honorable David M. Zent,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               02D04-9505-CF-250



      Pyle, Judge.


                                       Statement of the Case
[1]   William Ellis, Sr. (“Ellis”), pro se, attempts to appeal the trial court’s order

      denying his motion to suspend the remaining portion of his sixty-year murder


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2349 | June 12, 2020                 Page 1 of 6
      sentence imposed in 1996. Because Ellis has failed to timely file his notice of

      appeal with our Court and because we find no extraordinary compelling

      reasons to restore his forfeited right to this appeal, we dismiss the appeal.


[2]   We dismiss.


                                                     Issue
            Whether this appeal should be dismissed because Ellis failed to
            timely file a notice of appeal.

                                                     Facts
[3]   Because of our disposition of this appeal, we will focus on the relevant

      procedural facts and will not delve into detailed substantive facts surrounding

      the events of Ellis’ murder conviction or other motions not at issue in this

      appeal.


[4]   In 1995, the State charged Ellis with murder. Following a jury trial in June

      1996, the jury found Ellis guilty as charged. Thereafter, the trial court imposed

      a sixty (60) year sentence in the Indiana Department of Correction. Ellis filed a

      direct appeal, and in 1999, the Indiana Supreme Court affirmed his conviction

      but remanded for resentencing to apply the correct murder sentencing statute.

      See Ellis v. State, 707 N.E.2d 797 (Ind. 1999). Upon resentencing, the trial court

      again imposed a sixty (60) year sentence in the Indiana Department of

      Correction.


[5]   Thereafter, between 2002 and 2019, Ellis filed numerous pro se petitions

      addressing his sentence. Specifically, he filed nine petitions to modify his

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2349 | June 12, 2020   Page 2 of 6
      sentence, two petitions for credit time, a motion to correct erroneous sentence,

      and a motion for placement in community corrections. The trial court denied

      all these motions. Additionally, in 2017, the trial court denied a post-

      conviction relief petition.


[6]   On July 22, 2019, Ellis filed a pro se “Motion for Suspension of Sentence[,]”

      which is at issue in this appeal. (App. Vol. 2 at 57). In this motion, Ellis

      argued that the trial court should—pursuant to the general suspension statute,

      INDIANA CODE § 35-50-2-2.2—suspend the remaining portion of his sixty-year

      murder sentence that was in excess of the minimum sentence for murder. 1


[7]   On August 5, 2019, the trial court denied Ellis’ motion. Therefore, Ellis’ notice

      of appeal was due to be filed with our Court on or before September 4, 2019.

      Ellis filed a notice of appeal with the trial court on August 22, 2019. Ellis then

      filed a notice of appeal with our Court on September 25, 2019.


                                                      Decision
[8]   Ellis argues that the trial court abused its discretion by denying his motion, filed

      pursuant to INDIANA CODE § 35-50-2-2.2, to suspend the remaining portion of




      1
        The general sentencing statute provision relied upon by Ellis provides, in relevant part, that a trial court
      “may suspend only that part of a sentence for murder . . . that is in excess of the minimum sentence for
      murder . . . .” I.C. § 35-50-2-2.2(e). We note that INDIANA CODE § 35-50-2-2.2 is applicable to the
      suspension of a sentence at a defendant’s initial sentencing. See Sharp v. State, 817 N.E.2d 644, 648 (Ind. Ct.
      App. 2004) (explaining that the predecessor general suspension statute, I.C. § 35-50-2-2, “pertains to an
      offender’s initial sentence after a conviction”); Bailey v. State, 731 N.E.2d 447, 450 (Ind. Ct. App. 2000)
      (explaining that predecessor general suspension statute, I.C. § 35-50-2-2, “applies only to
      the initial suspension of a sentence”).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2349 | June 12, 2020                        Page 3 of 6
       his sixty-year murder sentence that is in excess of the minimum sentence for

       murder.


[9]    At the outset, we note that Ellis has chosen to proceed pro se. It is well-settled

       that pro se litigants are held to the same legal standards as licensed attorneys.

       Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. Thus,

       pro se litigants are bound to follow the established rules of procedure and must

       be prepared to accept the consequences of their failure to do so. Id.


[10]   Turning to this appeal, we recognize that our Indiana Appellate Rules provide

       that a party who wishes to appeal must “initiate[] an appeal by filing a Notice

       of Appeal with the Clerk (as defined in Rule 2(D)) [2] within thirty (30) days after

       the entry of a Final Judgment is noted in the Chronological Case Summary.”

       Ind. Appellate Rule 9(A)(1). Additionally, Appellate Rule 9(A)(5) provides that

       “[u]nless the Notice of Appeal is timely filed, the right to appeal shall be

       forfeited except as provided by P.C.R. 2.”3 The Indiana Supreme Court has

       explained that “[i]n essence a party loses his or her right to appeal for failing to




       2
        Appellate Rule 2(D) defines “Clerk” as “the Clerk of the Indiana Supreme Court, Court of Appeals[,] and
       Tax Court.”
       3
         Post-Conviction Rule 2 provides an avenue by which certain criminal defendants may pursue a direct
       appeal after the time for filing a notice of appeal has expired. “Post-Conviction Rule 2 applies only to an
       ‘eligible defendant,’ which is ‘a defendant who, but for the defendant’s failure to do so timely, would have the
       right to challenge on direct appeal a conviction or sentence after a trial or plea of guilty by filing a notice of
       appeal, filing a motion to correct error, or pursuing an appeal.’” Core v. State, 122 N.E.3d 974, 977-78 (Ind.
       Ct. App. 2019) (quoting P-C.R. 2) (emphases in original).
                .

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2349 | June 12, 2020                         Page 4 of 6
       file timely a Notice of Appeal.” In re Adoption of O.R., 16 N.E.3d 965, 971 (Ind.

       2014).


[11]   Here, the trial court entered its order denying Ellis’ motion on August 5, 2019.

       Based on the date of the order, Ellis’ notice of appeal was due on or before

       September 4, 2019. See App. R. 9(A)(1). Ellis, however, filed his notice of

       appeal with our Court on September 25, 2019, making it twenty-one days late.4

       Pursuant to Appellate Rule 9(A)(5), his failure to timely file his notice of appeal

       with our Court results in Ellis’ “right to appeal . . . be[ing] forfeited[.]”


[12]   Our supreme court, however, has explained that an appellate court may restore

       a right of appeal that has been forfeited if there are “extraordinarily compelling

       reasons to do so.” In re Adoption of O.R., 16 N.E.3d at 971. In O.R., our

       supreme court concluded that, in an appeal of a father seeking to challenge the

       adoption of his child, there were extraordinarily compelling reasons that existed

       to restore the father’s forfeited right to appeal. Id. at 972. In so finding, the

       O.R. Court cited to: (1) Appellate Rule 1, which provides that our Court may

       permit deviation from the Appellate Rules; (2) the father’s timely attempt to

       initiate an appeal before the deadline for filing his notice of appeal; and (3) the




       4
         We recognize that Ellis filed a notice of appeal with the trial court on August 22, 2019. However, the filing
       of a notice of appeal with the trial court is no longer the procedure for initiating an appeal. See App. R.
       9(A)(1). Indeed, such has not been the case since January 1, 2012. See App. R. 9(A)(1) (2012). While we
       had a grace period from January 1, 2012, until January 1, 2014, during which a notice of appeal filed with the
       trial court clerk would be deemed timely filed, see App. R. 9(A)(5) (2012), that grace period had been well
       expired at the time Ellis was required to file his notice of appeal with our Court.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2349 | June 12, 2020                      Page 5 of 6
       significance of the parent-child relationship as a fundamental liberty interest

       and one of the most valued relationships of our culture. Id.


[13]   We do not find any extraordinary compelling reasons to restore Ellis’ forfeited

       right to this appeal, and we dismiss the appeal. See, e.g., Blinn v. Dyer, 19

       N.E.3d 821, 822 (Ind. Ct. App. 2014) (explaining that “while we may waive the

       apparent Appellate Rule 9(A)’s forfeiture requirement, we need not do so”).


[14]   Dismissed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2349 | June 12, 2020   Page 6 of 6